—In an action to recover damages for personal injuries, the third-party defendant appeals from an order of the Supreme Court, Westchester County (Coppola, J.), dated March 8, 1999, which denied its motion for summary judgment dismissing the third-party complaint.
Ordered that the order is affirmed, with costs.
The appellant failed to establish its entitlement to judgment as a matter of law. While Village Code § 197-28 requires prior written notice of the alleged hazardous condition which caused the plaintiffs fall, there is no need to prove prior written notice where a Village or Town has created the hazardous condition (see, Doherty v Town of Orangetown, 221 AD2d 310). There is a question of fact as to whether the appellant created the alleged hazardous condition which caused the plaintiffs fall. Thus, the Supreme Court properly denied its motion for summary judgment (see, Doherty v Town of Orangetown, supra). Thompson, J. P., S. Miller, Krausman, Florio and Schmidt, JJ., concur.